Citation Nr: 0900043	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date before August 27, 2003, for 
a 100 percent rating for service-connected schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1977 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Before considering the claim for an earlier effective date, 
additional procedural development is needed because proper 
VCAA notice has not been furnished to the veteran.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance notice with 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Dingess v. Nicholson; and 
of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran and his counsel a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




